DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response dated 04/22/2021 has been received and made of record. 
The numbering of claims 19-21 has been corrected. 

Election/Restrictions
Applicant's election with traverse of invention I, claims 1-6 and 16-21, in the reply filed on 04/22/2021 is acknowledged.  The traversal is on the ground(s) that the “groups substantially overlap in scope and thus it would not be an undue burden to examine the claims in full”.  This is not found persuasive because, per MPEP § 806.05(d), the subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. The two groups do not overlap in scope – group I is drawn to correction of an error in navigation, whereas group II is drawn to determining a minimum amount of information required for selection of a transportation option. Although both groups are related to user navigation requests, that alone is not sufficient for a determination of overlapping scope. Each subcombination is separately usable (group I for correcting navigation errors, group II for determining a minimum data requirement and an associated option for travel). Examiner has not found anything the record to show that the two groups are obvious variants, although Applicant is welcome to provide such a statement. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/22/2021.
Claims 1-6 and 16-21 are examined below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 16-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moussaeiff (US 2009/0119001 A1).
 
Regarding claims 1 and 16, Moussaeiff discloses a method and a system (Moussaeiff: Claims 1 and 16), comprising: 
	a processor (Moussaeiff: Claim 16, “processor”); 
	and a memory for storing instructions (Moussaeiff: Claim 16, “memory includes a set of instructions”), the processor executing the instructions stored in memory to: 
	determine a transportation request for a user, the transportation request specifying salient information selected from an origin, a destination, or a time component (Moussaeiff: Paragraph [0014], ; 
	determine the transportation request includes an error, the error preventing completion of the transportation request (Moussaeiff: Paragraph [0015], “the addresses of the starting location and the destination are verified… control doesn’t move to the next step until the addresses are verified”, and Figure 2 Step 700); 
	transmit a request to the user to correct the transportation request, the request identifying a portion of the salient information that produced the error (Moussaeiff: Paragraph [0015], “the program requests the user to correct the address in case of an incorrect address” , and Figure 2 Step 700); 
	determine the error is corrected based on corrected salient information received from the user (Moussaeiff: Paragraph [0015], “the addresses of the starting location and the destination are verified… control doesn’t move to the next step until the addresses are verified” , and Figure 2 Step 700); 
	and provide a confirmation to the user (Moussaeiff: Paragraph [0016], “Then the program suggests the most efficient route, and provides mapped route directions. The user has an option to either accept the selection”, and Figure 2 Step 900).

Moussaeiff discloses 2/17. The method/system of claim 1/16, further comprising: 
	determining modified salient information that is different from the salient information in the transportation request (Moussaeiff: Paragraph [0015], “the addresses of the starting location and the destination are verified… control doesn’t move to the next step until the addresses are verified” , and Figure 2 Step 700); 
	verifying the modified salient information does not contain an error (Moussaeiff: Paragraph [0015], “the addresses of the starting location and the destination are verified… control doesn’t move to the next step until the addresses are verified” , and Figure 2 Step 700); 
	and providing an updated confirmation to the user (Moussaeiff: Paragraph [0016], “Then the program suggests the most efficient route, and provides mapped route directions. The user has an option to either accept the selection”, and Figure 2 Step 900).

Moussaeiff discloses 3. The method of claim 1, further comprising providing a template to the user corresponding to the request to update the portion of the salient information, the template corresponding to a format for submitting the portion of the salient information (Moussaeiff: Paragraph [0060], “form 20 for entering the input… includes a first field 22, a second field 24… includes at least two data entry fields for receiving location address data”, and Figure 5).

Moussaeiff discloses 6. The method of claim 1, further comprising providing updated communications to the user, the updated communications including an estimated time of arrival, identifying characteristics of a transportation mode, or a request for additional information (Moussaeiff: Paragraph [0062], “The second frame 40 includes the detailed information of each of the route segments, such as mode of transport, travel time, fare, transfer and other travel details”, and Figure 6).

Moussaeiff discloses 19. The method of claim 16, wherein the wherein the processor is configured to transmit a message to the user comprising an estimated time of arrival or identifying characteristics of a transportation option of the transportation request (Moussaeiff: Paragraph [0062], “The second frame 40 includes the detailed information of each of the route segments, such as mode of transport, travel time, fare, transfer and other travel details”, and Figure 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 18, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moussaeiff (US 2009/0119001 A1) as applied to claims 1 and 16 above, and further in view of Zohar (US 2013/0024249 A1).

Moussaeiff discloses 4. The method of claim 1.
	Moussaeiff does not explicitly disclose converting the transportation request into an operable format using any of natural language processing, automatic speech recognition, optical character recognition, combinations and permutations thereof.
	However, Zohar discloses such a feature (Zohar: Paragraph [0065], “Alternatively and/or in addition, the system may use natural language processing to interpret free text user requests in a given natural language, which might take the form of "Current location is 34.sup.th and 7.sup.th, destination 110.sup.th and Park" for example. Furthermore, voice requests are within provision of the invention, which would be routed through a human operator, or handled by a phone menu system (using touch tone phones), or by means of automated speech processing algorithms capable of interpreting human speech”).
Moussaeiff and Zohar are analogous art to the invention in the same field of endeavor as all are drawn to user-requested transportation systems. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains; that is, it would have been obvious to incorporate Zohar’s natural language processing and automatic speech recognition over SMS/voice calling into the system of Moussaeiff to provide greater ease of use, reliability, and compatibility to the end-user.

Moussaeiff discloses 5. The method of claim 1.
	Moussaeiff does not explicitly disclose that the transportation request is transmitted over a cellular voice network or a short messaging service.
	However, Zohar discloses such a feature (Zohar: Paragraph [0065], “a user having only a simple cell phone can also indicate current position and desired destination by means of an SMS message of the form "at location 1, want location 2"… voice requests are within provision of the invention, which would be routed through a human operator, or handled by a phone menu system (using touch tone phones), or by means of automated speech processing algorithms capable of interpreting human speech”).
	Moussaeiff and Zohar are analogous art to the invention in the same field of endeavor as all are drawn to user-requested transportation systems. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains; that is, it would have been obvious to incorporate Zohar’s natural language processing and automatic speech recognition over SMS/voice calling into the system of Moussaeiff to provide greater ease of use, reliability, and compatibility to the end-user.

Moussaeiff discloses 18. The system of claim 16.
	Moussaeiff does not explicitly disclose steps to:
	transmit the request over a first cellular network independent of Internet data communications, the request being a text message; 
	and transmit the confirmation over a second cellular network independent of Internet data communication, wherein the first cellular network and the second cellular network are the same.
	However, Zohar discloses such a feature (Zohar: Paragraphs [0065] and [0067], “a user having only a simple cell phone can also indicate current position and desired destination by means of an SMS message of the form "at location 1, want location 2"… voice requests are within provision of the invention, which would be routed through a human operator, or handled by a phone menu system (using touch tone phones), or by means of automated speech processing algorithms capable of interpreting human speech… the system may send a confirmation message to the riders in the form of an SMS”; SMS and voice calls are normally transmitted over cellular networks independent of Internet data communications, and Zohar explicitly contrasts SMS to internet connectivity: “Any user with a 3G smartphone or the like can use the internet connectivity available through such devices in order to indicate these data. However the system is not limited to use by those in possession of such devices; for instance a user having only a simple cell phone can also indicate current position and desired destination by means of an SMS message”).
	Moussaeiff and Zohar are analogous art to the invention in the same field of endeavor as all are drawn to user-requested transportation systems. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains; that is, it would have been obvious to incorporate Zohar’s natural language Moussaeiff to provide greater ease of use, reliability, and compatibility to the end-user.

Moussaeiff-Zohar teaches 20. The system of claim 18, wherein the processor is configured to provide a template to the user corresponding to the request to update the portion of the salient information, the template corresponding to a format for submitting the portion of the salient information (Moussaeiff: Paragraph [0060], “a form 20 for entering the input of the route finding system of the present invention includes a first field 22, a second field 24 and a third field 26. Each of the first field 22 and the second field 24 includes at least two data entry fields for receiving location address data”, and Figure 5).

Moussaeiff-Zohar teaches 21. The system of claim 18, wherein the processor is configured to provide updated communications to the user, the updated communications a request for additional information (Moussaeiff: Paragraph [0061], “A first button 34 is placed besides the start address and a second button 36 is positioned besides the destination address. The bottom end portion of the first frame 32 includes a drop down list 38 having a plurality of modes of transport and a get directions push button 37. The first frame 32 also features a save into my roots push button 39”, and Figure 6; the broadest reasonable interpretation of a request for additional information includes providing form input fields and buttons for the user to provide additional information).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Staffaroni (US 2009/0156241 A1) discloses a vehicle dispatch system (Title) that allows for users to request a ride via speech on a cell phone (Figure 3).Zahn (US 2010/0153279 A1) also discloses a ride request system (Claim 1) that allows for input via SMS and speech recognition (Paragraph [0055]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD HUSSAIN whose telephone number is (571)270-3628.  The examiner can normally be reached on Monday-Friday 0900-1700 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571) 272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IMAD HUSSAIN/               Primary Examiner, Art Unit 2453